Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25AG

 

AMENDED AND RESTATED THIRTY- SIXTH AMENDMENT

TO

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

 

This Amended and Restated Thirty-sixth Amendment (the “Amendment”) is made by
and between CSG Systems, Inc., a Delaware corporation (“CSG”), and Charter
Communications Holding Company, LLC, a Delaware limited liability company
(“Customer”).  CSG and Customer entered into that certain Amended and Restated
CSG Master Subscriber Management System Agreement dated February 9, 2009, as
amended (the “Agreement”), and now desire to further amend the Agreement in
accordance with the terms and conditions set forth in this Amendment.  If the
terms and conditions set forth in this Amendment shall be in conflict with the
Agreement, the terms and conditions of this Amendment shall control.  Any terms
in initial capital letters or all capital letters used as a defined term but not
defined in this Amendment shall have the meaning set forth in the
Agreement.  Upon execution of this Amendment by the parties, any subsequent
reference to the Agreement between the parties shall mean the Agreement as
amended by this Amendment.  Except as amended by this Amendment, the terms and
conditions set forth in the Agreement shall continue in full force and effect
according to their terms. The Parties entered into the Thirty-sixth Amendment to
the Amended and Restated CSG Master Subscriber management System Agreement (CSG
document no. 2500811) (“36th Amendment”), with an effective date as defined
therein of January 7, 2013.  Upon the Effective Date of this Amendment (defined
below), the Parties agree and acknowledge, the 36th Amendment shall be
superseded and rendered null and void by this Amended and Restated Thirty-sixth
Amendment.  

 

 

CSG and Customer agree to the following as of the Effective Date (defined
below):

 

1.  Customer desires to use and CSG agrees to provide CSG’s Recovery Management
service (“Recovery Management”).  CSG will provide Recovery Management to
Customer, pursuant to the terms of the Agreement and as further described in
Attachment 1, attached hereto and incorporated herein by reference, and, in
accordance with the terms set forth in Attachment 1

 

2.  Therefore, Schedule C, “Recurring Services,” of the Agreement is hereby
amended by adding Recover Management, as follows:

 

(a)   Schedule C, “Recurring Services” of the Agreement is hereby amended by
adding Recovery Management:

 

Recovery Management

 

(b)  Additionally, Schedule C-3, “Financial Services”, is hereby modified by
adding Exhibit C-3(f), “Recovery Management,” attached to this Amendment at
Attachment 1 and incorporated herein by reference.




--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

3.  As a result, upon execution of this Amendment and pursuant to the terms and
conditions of the Agreement, which includes Exhibit C-3(f), “Recovery
Management,” Schedule F, “Fees,” of the Agreement shall be amended to include
the following fees for Recovery Management:  

 

CSG SERVICES

IV. Credit Management and Collections

E.  Recovery Management

Description of Item/Unit of Measure

Frequency

Fee

Recovery Management (Note 1) (Note 2)

 

 

1.Implementation Fee, per ********** (Note 2)

*** *******

$*********

2.Data Charge Implementation Fee for up to **** ******* ******** (*******)
Records from Selected Collection Agencies (Note 3) (Note 4)

*** *******

$*********

3.******* Support and Maintenance Services (Note 5)

*******

$*********

Note 1: Commencement of Recovery Management is subject to Customer having
executed a Vendor Agreement.  

Note 2: Implementation will be pursuant to that certain Statement of Work (CSG
document no. 2500812) to be executed by the parties.

Note 3: The Data Charge Implementation Fee is for loading up to **** *******
******** (*******) Records of Historic Data (as defined in Attachment 1) from
the Selected Agencies to Vendor; Records requested by Customer in excess of ****
******* ******** (*******) will be at the rate of $**** per **********
******.  As used herein, a “Record” consists of all Historic Data for *** (*)
********** *******.

Note 4: All Records loaded into Recovery Management must be promptly routed by
Customer to the Selected Agencies.

Note 5: ******* Support and Maintenance Services Fees shall be subject to the
annual adjustment to fees, pursuant to Section 5.3 of the Agreement.

 

 

THIS AMENDMENT is executed on the day and year last signed below (the “Effective
Date”).

 

 

CHARTER COMMUNICATIONS HOLDING

COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

 

By: /s/ Michael Ciszek

 

 

By:  /s/ Joseph T. Ruble

 

Title:  VP Billing

 

Title:  EVP, CAO & General Counsel

 

Name: Michael Ciszek

 

Name: Joseph T. Ruble

 

Date:  7/12/13

 

Date:  16 July 2013

 




 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

Attachment 1

to the

Thirty-sixth Amendment

 

Exhibit C-3(f)

Recovery Management

 

1.  Recovery Management.  CSG will provide recovery management services
("Recovery Management") to Customer at Customer’s option.  In performance of
Recovery Management, (a) CSG will facilitate the routing of certain of
Customer's charged-off or selected disconnected Subscriber account data (the
"Recovery Management Data") on behalf of Customer to the Selected Agencies (as
defined below) on behalf of Customer, and (b) CSG shall obtain Recovery
Management Data provided by such Selected Agencies for purposes of updating such
Subscriber billing accounts, in each case, through a partnership with CSG's
approved vendor, ******* ******** *** ("Vendor"), and Vendor's ******* ******
********** ********* tool (the "Application") for the purpose of updating such
Subscriber billing accounts.   For purposes of clarification, Vendor shall not
be considered a third party beneficiary to the Agreement, as amended.

 

Customer acknowledges that the provision of the Recovery Management Services by
CSG is contingent upon Customer having (i) license rights to the Application in
place with Vendor (“Vendor Agreement”); and (ii) a separate agreement in place
each of the Selected Agencies.  Customer may be liable to Vendor and the
Selected Agencies for additional fees under such separate agreements, as
applicable.

 

2.  Requirements. CSG will provide a process and environment for the transfer
and integration of the Recovery Management Data to Vendor's platform via DCI (as
defined below) and secure FTP ("SFTP") files, enabling Recovery Management.

 

The Recovery Management Data shall include (i) then-current data available from
CSG's Daily Collections Interface ("DCI"), as such DCI data may be updated from
time to time to include additional data, and (ii) certain additional data
transmitted via CSG Vantage® Infocast ("Infocast") data files set forth in that
certain Statement of Work (CSG document no. 2500812) to be executed by the
parties for implementation of Recovery Management (the “SOW”).  For
clarification purposes, any certain additional data transmitted via Infocast may
be discontinued if such certain additional data is delivered by DCI.  

 

Such additional data points as Customer may elect to add, from time to time, to
its Recovery Management services shall be as agreed by CSG and Customer pursuant
to a separate statement of work for any such implementation for which additional
fees may be incurred by Customer.  

 

The Recovery Management Data shall be transmitted to Vendor via the DCI and the
Infocast data files via a SFTP on a daily basis.  

 

CSG-approved collection agencies (the "Approved Agencies") are:

 

·********** ****** ** ******** ***

·****** *********** **

·****** ********** ************ ****

·********** *********** *** (*** ** *** *** *********)*

·*** ********* ******** ****

·********** ************ **** (fka ** ********** ****)

·*** *** ****** ***

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

*   ********** *********** *** is an approved vendor for Recovery Management
“secondary” placement services only.

 

While CSG has approved ***** (*) ********** ********, Customer and CSG agree
that Customer shall select only up to **** (*) ("Selected Agencies"); if
Customer requests implementation of any additional Approved Agencies, CSG and
Customer shall enter into a separate statement of work for such implementation.

 

Any collection agency other than the Approved Collection Agencies ("Other
Collection Agency") will need to enter into an agreement with CSG to become an
Approved Collection Agency.

 

CSG shall have no obligation to Customer to maintain any Approved Agencies; if
an agreement with any Approved Collection Agency expires or is terminated for
any reason, such agency shall no longer be an Approved Agency and CSG will no
longer provide Recovery Management hereunder with respect to such agency
(“Terminated Agency”); provided, however, that upon knowledge by CSG, CSG shall
provide Customer with written notice (email is sufficient) that any such
Approved Agency shall become a Terminated Agency and the anticipated date of
such change.

 

By execution of this Amendment, Customer authorizes CSG to provide Vendor with
the Recovery Management Data in accordance with the terms of this Amendment, and
agrees that following delivery to Vendor, subject to the terms of this
Amendment, CSG is not responsible for Vendor's use of such Recovery Management
Data under the terms of the Affiliate Addendum.  Notwithstanding the foregoing,
CSG shall discontinue sending the Recovery Management Data to Vendor upon
Customer’s written request (email is sufficient).

 

3.  Support.  CSG shall provide support for Recovery Management, and problems
shall be reported and resolved, in accordance with the priority levels set forth
in Section II of Schedule H of the Agreement.  CSG’s support obligations shall
continue through the earlier of (a) termination or expiration of the Agreement
(and any Termination Assistance Period, as defined in the Agreement) or (b) such
time as Customer ceases its use of Recovery Management.

 

In addition, CSG shall provide support for Customer's interaction with the
Selected Agencies and with Vendor to obtain and load Customer's Subscribers'
historic collections data currently residing with the Approved Agencies
("Historic Data") from Approved Agencies to Vendor's platform.

 

4.  Use of Subscriber Information.  CSG agrees that all Subscriber information
and data accessed through Recovery Management is “Confidential Information” of
Customer and, except as provided herein, shall be kept strictly confidential in
accordance with the Agreement.  

 

5.  Limitation of Liability.  The Parties acknowledge and agree that CSG is
unable to provide Recovery Management Services without the services of the
Vendor.  To the extent that damages arise as a result of the acts or omissions
of the Vendor or the products or services provided by the Vendor, the following
Limitation of Liability shall be applicable:

 

CSG SHALL NOT BE LIABLE FOR ANY DAMAGES IN ANY ACTION, WHETHER BASED ON
CONTRACT, TORT OR STRICT LIABILITY, ARISING OUT OF OR IN CONNECTION WITH CSG’S
PROVISION OF RECOVERY MANAGEMENT HEREUNDER, OR THE PERFORMANCE OR FAILURE TO
PERFORM ANY RECOVERY MANAGEMENT SERVICES HEREUNDER, IN EXCESS OF THE FEES
ACTUALLY PAID BY CUSTOMER FOR RECOVERY MANAGEMENT TO CSG DURING THE MONTH IN
WHICH THE DAMAGE OR INJURY IS ALLEGED TO HAVE OCCURRED.

 